                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            NORTHERN DIVISION
                             NO. 2:18-CR-00025-D


UNITED STATES OF AMERICA

              v.

ANTONIO RISHAWN TAYLOR
    a/kla "Bliz"


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on June 15, 2020, and the defendant's guilty plea to a:n offense in violation

of 18 U.S.C. § 922(g)(l), the Court finds that the following property is hereby

forfeitable pursuant to 18 U.S.C. § 924(d), to wit:

      (a)     .32 caliber ammunition seized on October 5, 2017.

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3).

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.      That based upon the Memorandum of Plea Agreement, all of the

Defendant's interest in the identified personal property listed herein are herewith

forfeited to the United States for disposition according to law, including destruction.

      2.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

                                           1



           Case 2:18-cr-00025-D Document 101 Filed 09/21/20 Page 1 of 2
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

      SO ORDERED, this _11_ day of , {apkf\J..~.J   A   ,   2020.




                                        J   ES C. DEVER III
                                        United States District Judge




                                            2



        Case 2:18-cr-00025-D Document 101 Filed 09/21/20 Page 2 of 2
